Citation Nr: 0944233	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to service connection for major depression 
with a panic disorder.

3.  Entitlement to service connection for anti-social 
personality disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1980 to March 
1984.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a July 2004 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan.  In August 2007, the Board remanded the claims for 
additional development.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for alcoholism 
was filed in January 2004.  

2.  The Veteran does not have an acquired psychiatric 
disorder as a result of his service.  


CONCLUSIONS OF LAW

1.  The claims for service connection for alcoholism, and a 
personality disorder, are precluded by law.  38 U.S.C.A. §§ 
105(a), 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(m), 
3.301(a), (d), 3.303(c), 4.9 (2009); VAOPGCPREC 7-99, 64 Fed. 
Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 
(1998).    

2.  An acquired psychiatric disorder was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that service connection is warranted for 
alcoholism, a personality disorder, and an acquired 
psychiatric disorder.  He essentially asserts that he has 
alcoholism, a personality disorder, and major depression with 
a panic disorder, that are all related to treatment for 
alcoholism during service.  

As an initial matter, the Board must review all issues 
reasonably raised from a liberal reading of all documents in 
the record.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
In this case, the Veteran has been afforded a number of 
different diagnoses, to include major depression with a panic 
disorder, a panic disorder, and depression.  Therefore, the 
term "acquired psychiatric disorder" is intended to include 
all psychiatric disorders other than alcohol and substance 
abuse, and personality disorders.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

The Veteran's service treatment reports show that in March 
1981, he was given antabuse.  In April 1982, he was referred 
for treatment for "alcohol related problems."  He gave a 
history of drinking since age 16 or 17, which had increased 
during service.  The provisional diagnosis was "R/O (rule 
out) alcohol addiction vs. alcoholism," and there is also a 
diagnosis of alcoholism.  Between January and March 1983, he 
received alcohol rehabilitation treatment, with a final 
diagnosis of alcohol addiction, characterized as "in 
remission."  The report states that he was returned to duty 
with no restrictions.  The Veteran's separation examination 
report, dated in February 1984, shows that his psychiatric 
condition was clinically evaluated as normal. 

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1991 and 2008.  This evidence shows 
that the Veteran received treatment, to include 
hospitalization, for acquired psychiatric disorders that 
included major depression, a panic disorder, depression NOS 
(not otherwise specified), a cognitive disorder NOS, and a 
history of alcohol abuse (often characterized as "in 
remission"), and cocaine abuse (characterized as "in 
remission").  He was also diagnosed with a personality 
disorder.  

A decision from the Social Security Administration (SSA), 
dated in August 1992, indicates that the Veteran was awarded 
disability benefits, that he was determined to be disabled as 
of March 1992, and that his primary diagnosis was an 
affective disorder, with a secondary diagnosis of anxiety-
related disorder.  

With regard to the claim for alcoholism, the Veteran was 
noted to have alcohol abuse during service.  His current 
diagnoses include alcohol abuse (primarily characterized as 
"in remission" or "by history"), with other notations 
indicating drug/substance abuse (also primarily "in 
remission" or "by history").  However, to the extent that 
the Veteran's alcohol abuse and substance abuse influence his 
psychiatric capacity, the law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2009).

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs (a substance abuse disability) 
is precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  
That is because section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351, amended the status 
governing line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) and 
105(a).  VA General Counsel precedent opinions are binding on 
the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

Given the foregoing, the Veteran's claim for direct service 
connection for alcoholism (i.e., a substance abuse disorder) 
must be denied.  The Veteran filed this claim in January 
2004, and the law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  In a case where the law 
is dispositive of a claim on appeal, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).  In this case, 
there is a lack of entitlement under the law to direct 
service connection for alcoholism, and the Board must deny 
the Veteran's claim.  

The Board further notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), however, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held 
that there can be service connection for compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a service-connected disability.  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."

In this case, service connection is not currently in effect 
for any disabilities, and in this decision, the Board has 
determined that service connection is not warranted for a 
personality disorder, or an acquired psychiatric disorder.  
Therefore, service connection for alcoholism may not be 
granted on this basis.  

With regard to the claim for a personality disorder, 
personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  In a case where the law is dispositive of a 
claim on appeal, the claim should be denied because of lack 
of entitlement under the law.  Sabonis.  Accordingly, this 
claim must be denied.  

With regard to the claim for an acquired psychiatric 
disorder, there is no competent evidence to show that the 
veteran was diagnosed with an acquired psychiatric disorder 
(i.e., other than alcohol-abuse-related disorders) during 
service.  Given the foregoing, an acquired psychiatric 
disorder is not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, the first post-service medical evidence of 
complaints of psychiatric symptoms is dated no earlier than 
1991.  This is approximately six years after separation from 
service.  This period of time without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  In this regard, the 
Veteran's representative has argued that, "It appears that 
his depression began around 1988."  See Informal Hearing 
Presentation, dated in October 2009.  However, this is still 
about four years after separation from service, and in no 
case has the Veteran ever reported a history of symptoms 
(other than alcoholism or substance abuse) prior to 1985, and 
in a number of cases he reported that his psychiatric 
symptoms began in 1991 or 1992.  The medical evidence does 
not show any actual relevant treatment prior to 1991.  
Finally, there is no competent evidence of record which 
associates an acquired psychiatric disorder with the 
Veteran's service.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that service connection for an acquired psychiatric 
disorder must be denied.  

In summary, service connection for alcoholism, and a 
personality disorder, are precluded by law, and the medical 
evidence demonstrates that the Veteran is not entitled to 
service connection for an acquired psychiatric disorder.  
With regard to the claim for an acquired psychiatric 
disorder, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).   

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
alcoholism, a personality disorder, and an acquired 
psychiatric disorder, were caused or aggravated by service.  
In this case, service connection for alcoholism, and a 
personality disorder, are precluded by law.  With regard to 
the claim for an acquired psychiatric disorder, when the 
Veteran's service and post-service medical records are 
considered (which indicate that the Veteran was only treated 
for alcohol abuse during service, and that he does not have 
an acquired psychiatric disorder that is related to his 
service), the Board finds that the medical evidence outweighs 
the Veteran's contentions that he has an acquired psychiatric 
disorder that is related to his service.    






II.  VCAA

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

With regard to the claims for alcoholism, and a personality 
disorder, notice of the Veterans Claims Assistance Act of 
2000 (VCAA), is not required regarding these issues because 
they involve claims that cannot be substantiated as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law).  There is no 
legal basis to grant these claims, and the U. S. Court of 
Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

With regard to the claim for an acquired psychiatric 
disorder, the notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in May 2004, and September 2007.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records, relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records, and records from the Social 
Security Administration.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show treatment for 
alcoholism, but do not show any diagnosis of an acquired 
psychiatric disorder.  An acquired psychiatric disorder is 
first medically shown about six years after separation from 
service.  There is no competent evidence to show that an 
acquired psychiatric disorder is related to the Veteran's 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against this claim.  The Board therefore concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  








ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


